Citation Nr: 1720926	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-22 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a balance disorder, to include vertigo and 
Meniere's disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The appellant served on active duty training (ACDUTRA) in the Air Force Reserve from August 1980 to December 1980.  He had additional, non-verified periods of active and inactive duty training in the Reserves thereafter, until his discharge in April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case is currently held by the RO in Oakland, California.

The Board observes that the RO had originally adjudicated the appellant's claim as entitlement to service connection for Meniere's disease.  However, the medical evidence of record reveals diagnoses of various balance disorders.  Accordingly, the issue has been amended as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In February 2016, the Board remanded the case to afford the appellant a hearing before a Veterans Law Judge (VLJ).  In July 2016 the appellant testified at a videoconference hearing before the undersigned (VLJ).  A transcript of the hearing is of record. 

As a preliminary matter, the Board finds in this decision that the appellant incurred tinnitus during his ACDUTRA service.  Thus, the claimant has achieved "veteran status" based on that finding.  However, for purposes of consistency, the Board will refer to the claimant as the appellant throughout this decision.  


FINDINGS OF FACT

1. The appellant's bilateral hearing loss developed many years after his separation from his August 1980 to December 1980 ACDUTRA service and is not related to that period of service, or to any period of service thereafter.  

2. The appellant's tinnitus was incurred during his August 1980 to December 1980 ACDUTRA service.

3. The appellant's balance disorder, properly diagnosed as vertigo, pre-existed his entry into ACDUTRA service from August 1980 to December 1980, and was not aggravated by any incident of that period of service, or by any period of service thereafter.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.S. §§ 101, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.385 (2016).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.S. §§ 101, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for service connection for a balance disorder, to include vertigo and Meniere's disease, have not been met.  38 U.S.C.S. §§ 101, 1111, 1131, 1153, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).












REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by a May 2009 letter.  The case was last readjudicated in June 2012.  The Board finds that the appellant has received notice compliant with the VCAA.  

Concerning the duty to assist, the appellant's service treatment records (STRs) are on file, as are various post-service medical records, VA examination reports, and an opinion from a medical specialist with the Veterans Health Administration (VHA).

In his August 2012 substantive appeal, the appellant stated that additional medical records should have been obtained; he clarified during his hearing that he had unsuccessfully attempted to obtain medical records dating back many years before he entered service.  The Board points out that such records would be unlikely to provide probative evidence concerning whether the appellant's medical conditions were incurred during, are related to, or were worsened by the appellant's ACDUTRA service.  Therefore, given that the appellant's STRs and post-service medical records are on file, and that the appellant reported that he did not seek medical care while on active duty because he wanted to return to his civilian job, the Board finds that remanding the case to obtain additional records would not be beneficial to the appellant.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the Veteran").   Therefore, the Board finds that the duty to assist has been satisfied.  

Finally, the Board finds that there has been substantial compliance with the prior remand directives, inasmuch as the appellant was afforded a hearing before a VLJ.  Thus, no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Service Connection

Concerning his hearing loss and tinnitus, the appellant contends that he was exposed to loud aircraft engine noises while serving as a mechanic during his period of ACDUTRA from August 1980 to December 1980, and that he has experienced hearing loss and tinnitus since those exposures.  He also asserts that he was exposed to loud noises during wet fire qualification during training, and testified that although he wore hearing protection, he noticed dulled hearing and tinnitus during his 1980 ACDUTRA.  

Regarding his balance disorder, the appellant reported that he was diagnosed with vertigo while in high school, prior to enlisting in the Air Force Reserve, and was unable to participate in sports at that time.  He also reported that he continued to experience vertigo and dizziness during his service in the Reserves, including when working on the tops of aircrafts, but that his symptoms did not worsen during his service.  Given the interrelated nature of these claims, the Board will discuss the evidence pertaining to the claims collectively and then analyze entitlement to service connection for the conditions individually.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

"Active military service" is defined by VA law and regulations.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.S. § 101 (21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.   Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. National Guard service generally includes periods of ACDUTRA and/or INACDUTRA. ACDUTRA includes full-time duty with the Army National Guard of any State.  See 38 U.S.C.S. § 101 (22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty).  38 U.S.C.S. § 101 (23)(C); 38 C.F.R. § 3.6(d).

Every veteran is presumed to be in sound condition upon entrance into active duty, except for defect or disease that is noted on the entrance examination.  This presumption is rebuttable by clear and unmistakable evidence that the condition preexisted service and was not aggravated in service.  See 38 U.S.C.S. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  For claimants who have achieved "veteran" status during a period of ACDUTRA and claim that a disability was incurred or aggravated during the same period of ACDUTRA, the presumption of soundness applies when the veteran received an entrance examination for that period and the claimed disability was not noted.  See Biggins v. Derwinski, 1 Vet. App. 474, 477   (1991) (noting that presumptive provisions apply to veterans who were disabled or died from a disease or injury incurred in or aggravated in line of duty during active duty for training); Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.S. § 1153 (LexisNexis 2017); 38 C.F.R.§ 3.306 (2016).  If a pre-existing disorder is "noted" upon entering service, in accordance with 38 U.S.C.S. § 1153, the veteran has the burden of showing an increase in disability during service.  If the veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.  

The presumption of aggravation does not apply, however, to a claim based on a period of ACDUTRA, provided that an examination was not conducted prior to entrance into the period of ACDUTRA in question; rather, direct evidence is required "both that a worsening of the condition occurred during the period of [ACDUTRA] and that the worsening was caused by the period of [ACDUTRA]."  Smith, 24 Vet. App. at 48; see also Donellan v. Shinseki, 24 Vet. App. 167, 172-74 (2010). 

The U.S. Court of Appeals of Veterans Claims (Court) recently explained an exception to this rule in Hill v. McDonald, 28 Vet. App. 243 (2016), holding that 
the presumption of aggravation applies to a period of ACDUTRA for which the claimant has established veteran status where no examination was conducted prior to entrance into that period of ACDUTRA, provided that there is 1) contemporaneous evidence showing the baseline severity of the preexisting condition and 2) evidence of worsening during the applicable period of ACDUTRA.  Id at 255.  The Court clarified that, in this situation, the appellant has the burden of 
of showing a "permanent worsening of a preexisting condition during the relevant period of service" to trigger the presumption.  Id. at 252-53 (citing Wagner, 370 F.3d at 1096).

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for  a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

The appellant's STRs do not include any reports, diagnoses, or treatment of hearing loss or a balance disorder at any time during his 1980 ACDUTRA service.   A July 1979 medical examination conducted at the appellant's enlistment into the Air Force Reserve noted puretone thresholds of 10, 0, 0, 0, 0, and 20 decibels in the right ear, and 0, 5, 0, 0, 15, and 15 decibels in the left ear at frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz, and his ears were noted to be normal.  The appellant denied hearing loss, ear, nose, or throat trouble, and dizziness or fainting spells on the accompanying medical history report.  However, the appellant reported experiencing dizziness after his 1980 period of ACDUTRA service.  The next reserve medical examination, conducted in June 1981, reported puretone thresholds of 10, 5, 0, 5, 5, and 15 decibels in the right ear, and 15, 5, 0, 0, 15, and 10 decibels in the left ear at frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  The appellant's ears were found to be normal, and he denied hearing loss, ear, nose, or throat trouble, and dizziness or fainting spells on the accompanying medical history report.  On an April 1985 medical examination, puretone thresholds were noted as 20, 15, 10, 10, 15, and 5 decibels in the right ear, and 5, 5, 5, 5, 10, and 10 decibels in the left ear at the aforementioned frequencies; the appellant's ears were noted as normal, and he denied hearing loss, ear, nose, or throat trouble, and dizziness or fainting spells on the accompanying medical history report.  The final reserve medical examination comes from January 1989, where puretone thresholds were noted as 10, 35, 10, 10, 20, and 15 decibels in the right ear and 5, 5, 0, 10, 5 and 10 decibels in the left ear at the aforementioned frequencies, and his ears were found to be normal.  On the accompanying medical history report the appellant denied hearing loss, or ear, nose, or throat trouble, but endorsed dizziness or fainting spells.  In conjunction with that medical history report, the clinician explained that the appellant's dizziness related to a September 1988 middle ear infection.  On a dental patient medical history report completed on the same day, the appellant reported that he was treated in 1988 for dizziness due to an inner ear infection.  

Following his reserve service, private medical records contain an entry noting that 
dizziness and vertigo were found in July 2003.  In December 2004 the appellant was noted to have severe otitis media of the right ear, and a pressure equalizing (PE) tube was inserted.  In April 2005, the appellant reported a history of vertigo and tinnitus.  An audiogram conducted at that time noted puretone thresholds of 10, 20, 15, 25 and 40 decibels in the right ear and 20, 15, 20, 25, and 40 decibels in the left ear at 500, 1000, 2000, 4000, and 8000 Hertz.  The hearing loss was noted to be sensorineural.  In August 2005, a diagnosis of Meniere's disease was noted, and the appellant reported louder tinnitus.  The audiogram taken at that time listed puretone thresholds of 15, 20, 25, 30, and 40 decibels in the right ear and 20, 20, 15, 30, and 40 decibels in the left ear at 500, 1000, 2000, 4000, and 8000 Hertz; the hearing loss was noted to be sensorineural.  In June 2006, a private audiogram noted puretone thresholds of 25, 25, 15, 25 and 40 decibels in the right ear and 20, 20, 10, 30, 50 decibels in the left ear at the aforementioned frequencies; the hearing loss was noted as mixed.  Subsequently in June 2006, the right ear tube was removed. 

In July 2007, the appellant presented for VA treatment with a complaint of decreased hearing in the right ear with continuous imbalance and episodes of vertigo.  The physician noted right ear effusion with an unknown cause.  Another PE tube was inserted in the right ear in January 2008.  The appellant continued to report experiencing 2-3 attacks of vertigo with aural pressure and tinnitus each month.  

In July 2009, the appellant was first afforded VA examinations in connection with his claims.  Concerning his hearing loss and tinnitus, the appellant reported constant tinnitus.  An audiogram taken in conjunction with that examination noted puretone thresholds of 30, 45, 40, 55, and 65 decibels in the right ear and 10, 15, 5, 10, and 25 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  His hearing loss was noted as mixed hearing loss in the right ear.  Concerning his balance disorder, the appellant reported a history of developing hearing loss and tinnitus in 1989, and vertigo in 2000.  He stated that a right ear tube was inserted in 2004; the tube temporarily resolved his symptoms but they recurred.  He also reported constant balance problems, and the examiner noted an effusion evident in the right ear and rendered an assessment of Meniere's disease.  In January 2010, a VA audiologist provided a negative etiology opinion concerning hearing loss, stating that it was unlikely that the appellant's tinnitus and hearing loss were associated with his military noise exposure and that it was more likely due to aging.

The appellant was afforded an additional examination for his balance disorder in January 2010.  The appellant reported that the Meniere's disease has been giving him problems for at least 20 to 30 years, and that he used to work as a minister but became disabled with dizziness in 2004.  He also stated that he recalled having symptoms of lightheadedness in service, but could not recall the specifics.  

In December 2016 a VA otolaryngologist provided a medical opinion addressing the issues in this case. 

First, the otolaryngologist opined that it was not likely that the appellant's hearing loss and tinnitus were related to the acoustic trauma sustained during his 1980 period of ACDUTRA, but were rather attributable to aging and middle ear effusion which began in approximately 2005.  He noted that the audiological evaluations taken after the appellant's 1980 period of ACDUTRA (in June 1981, April 1985, and January 1989) did not show hearing loss.  Although the appellant had mild sensorineural hearing loss bilaterally on the August 2005 audiogram, he stated that 
this loss was consistent with aging rather than noise-induced hearing loss.  He explained that noise-induced hearing loss is most severe at 4000 Hertz with improvement at 8000 Hertz, and, on that audiogram, the loss at 4000 Hertz was 30 decibels and the loss at 8000 Hertz was 40 decibels.  Concerning the July 2009 audiometric findings, he noted that the hearing loss was found to be mixed, secondary to a middle ear effusion.  The otolaryngologist stated that while some research suggests the possibility of delayed onset sensorineural hearing loss, such would not account for the mixed hearing loss shown in July 2009.

Second, the otolaryngologist opined that in this case a diagnosis of Meniere's disease was not appropriate.  He reasoned that a diagnosis of Meniere's disease required a videonystagmogram and magnetic resonance imaging (MRI) scan of the brain and internal auditory canals, and such studies were not of record.  As a diagnosis of Meniere's disease required confirmation by these tests, a diagnosis of Meniere's disease could not be made.  For this reason, the otolaryngologist declined to provide an opinion as to the etiology of Meniere's disease.  However, the otolaryngologist determined that the appellant does have disequilibrium, most appropriately diagnosed as vertigo.  

After review of the evidence of record, the Board finds that service connection for tinnitus is warranted, but that the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and a balance disorder.  

A. Tinnitus 

Turning first to tinnitus, the record reflects a current diagnosis of tinnitus based on the appellant's reports of experiencing tinnitus throughout the appeal period.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the remaining inquiry is whether the appellant's current tinnitus is related to his period of ACDUTRA.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the appellant's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  See Barr, 21 Vet. App. at 305.  If it does, such testimony is sufficient to establish service connection.  Id.  Here, the Board finds that the appellant's reports of the onset of his tinnitus during his 1980 period of ACDUTRA and its continuation thereafter are both competent and credible.  

In light of the evidence of record, including the appellant's competent and credible reports of tinnitus that has continued since his period of ACDUTRA service, the Board finds that the evidence is at least in equipoise regarding whether the appellant's current tinnitus was incurred during his period of ACDUTRA service.  Accordingly, resolving all doubt in his favor, service connection for tinnitus is warranted.  38 U.S.C.S. § 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102 (2016).



B. Bilateral Hearing Loss

Turning to bilateral hearing loss, the Board finds that the opinion of the December 2016 VA otolaryngologist, concluding that the appellant's hearing loss developed after his 1980 period of ACDUTRA and is unrelated to acoustic trauma, is highly probative as it was provided after reviewing the record and reflects consideration of all relevant facts.  The otolaryngologist provided an adequate rationale for the conclusion reached, and his conclusion is supported by the medical evidence of record.  That evidence includes the normal audiometric findings on examinations conducted in June 1981, April 1985, and January 1989; the audiometric findings showing no improved hearing at 8000 Hertz in April 2005, August 2005, and June 2006; and the mixed hearing loss noted on the July 2009 VA examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record to the contrary.  

The Board acknowledges that the appellant is competent to describe events that occurred during his ACDUTRA service and his symptomatology regarding his perceived hearing loss.  However, the appellant is not shown to possess any medical or audiological expertise; thus, his opinion as to the etiology of his hearing loss does not constitute competent medical evidence, and the Board finds the VA otolaryngologist's opinion and the medical evidence of record to be significantly more probative than the appellant's lay assertions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In short, as there is no competent evidence establishing a hearing loss disability during the 1980 period of ACDUTRA or for many years thereafter, and no probative medical opinion linking the current disability to service, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

C. Balance Disorder

Finally, the Board turns to the Veteran's claim for service connection for a balance disorder.  At the outset, the Board finds the December 2016 VA otolaryngologist's opinion that the appellant does not have a diagnosis of Meniere's disease to be highly probative.  His opinion was provided after reviewing the record and reflects consideration of all relevant facts, and he provided an adequate rationale for the conclusion reached.  Specifically, given his specialization, the Board finds his opinion - - that a diagnosis of Meniere's disease must be confirmed by a videonystagmogram and MRI of the brain and internal auditory canals - - to carry great weight.  As the positive diagnoses of Meniere's disease of record were made without these studies, the Board affords them less weight than the VA otolaryngologist's opinion.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Additionally, although the appellant submitted a medical article concerning the symptoms, causes, and treatment of Meniere's disease, the Board finds the VA otolaryngologist's opinion, which is specific to the facts of this case and was made following review of the claims file, to be significantly more probative than the medical article which is general in nature.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).

Thus, the Board finds that the appellant does not have a confirmed diagnosis of Meniere's disease, and that service connection for Meniere's disease therefore is not warranted.  However, as another balance disorder, vertigo, has been confirmed by the medical evidence of record, the Board will now discuss whether service connection is warranted for that disorder.  

At this point, the Board notes that the appellant has established veteran status for his 1980 period of ACDUTRA, given that he has now been found to have incurred tinnitus during that period of service.  See 38 U.S.C.S. § 101 (21), (24); 38 C.F.R. § 3.6(a).  Given this status, the appellant is eligible to receive the presumption of soundness prior to his entry into ACDUTRA, provided that an examination was conducted prior to his entrance.  See Smith, 24 Vet. App. at 48.  The Board finds that the July 1979 enlistment examination satisfies that requirement, and, because a balance disorder was not noted on that examination, the appellant is presumed sound prior to entering into this period of ACDUTRA.  See Biggins, 1 Vet. App. at 477.  

However, the Board finds that the presumption of soundness is rebutted because there is clear and unmistakable evidence that the vertigo pre-existed this period of ACDUTRA service and was not aggravated during the 1980 ACDUTRA service.

The Board first finds that the vertigo clearly and unmistakably pre-existed the appellant's entry onto ACDUTRA.  It makes this finding based on the Veteran's report that he was diagnosed with vertigo while in high school, prior to enlisting in the Air Force Reserve.  Significantly, the appellant has not asserted that his balance disorder did not pre-exist his service, nor does the evidence reflect as such.    

The appellant's statements also establish that the vertigo clearly and unmistakably did not worsen during his 1980 period of ACDUTRA.  To the contrary, he testified that although he experienced vertigo and dizziness during service, including when working on the tops of aircrafts, his symptoms did not worsen during his service in the Reserves.  While he testified that he had a vertigo attack during his reserve service, he did not specify that the attack occurred during his 1980 period of ACDUTRA, nor has he otherwise maintained that his condition worsened during the 1980 period of ACDUTRA, or any other period thereafter.  To the extent that the appellant explained that his vertigo did, at some point, worsen, he reported to the January 2010 VA examiner that he became disabled due to his dizziness in 2004, and he testified that his condition became worse "a few years ago."  

Therefore, the Board finds that there is clear and unmistakable evidence that the appellant's vertigo pre-existed his 1980 period of ACDUTRA and did not worsen during this period of ACDUTRA.  Thus, the presumption of soundness has been rebutted, and the case turns on whether the pre-existing vertigo was permanently worsened during his period of ACDUTRA.  Although the appellant is entitled to the presumption of aggravation, i.e., any worsening during his ACDUTRA service will be presumed to be due to his service, as previously discussed, he does not contend and the evidence does not otherwise reflect that the vertigo worsened during the period of ACDUTRA.  To the contrary, he testified that his dizziness and vertigo did not worsen during his reserve service, and he placed the worsening of his condition in 2004 or later.  Thus, the Board finds that his vertigo was not aggravated during his period of ACDUTRA from August 1980 to December 1980.  

Finally, with respect to any additional periods of reserve service, the Board finds that the pre-existing vertigo did not permanently worsen during a period of reserve service.  Once again, the Board notes that the appellant testified that his vertigo did not worsen during his reserve service, and he stated that his vertigo did not worsen until 2004 or later, after his periods of reserve service.  

In summary, the preponderance of the probative evidence indicates that the appellant's balance disorder pre-existed his entry onto his period of ACDUTRA, and was not aggravated during his period of ACDUTRA.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  The Board is grateful to the appellant for his honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for a balance disorder, to include vertigo and Meniere's disease, is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


